Munson, C.J.
Kevin Hornaday appeals his conviction for resisting a lawful arrest.1 We affirm.
On June 6, 1982, Officer Fenn of the Okanogan police department observed Mr. Hornaday, who appeared to be intoxicated. When he requested Mr. Hornaday's identification, Officer Fenn noticed the strong odor of liquor on Mr. Hornaday's breath. Because his driver's license indicated he was 20 years old, Officer Fenn placed him under arrest for violating RCW 66.44.270, illegal consumption or possession of liquor. When Mr. Hornaday refused to enter the backseat of the patrol car and swung his elbow at the officer, he was forcibly placed in the car.
After Mr. Hornaday's motion to dismiss was denied, he was tried in district court on a stipulated statement of facts and found guilty of illegal possession of alcohol, RCW 66.44.270, and resisting arrest, RCW 9A.76.040. The convictions were affirmed by the Superior Court; we subsequently granted discretionary review, RAP 2.3(d).
The sole issue for review is whether the underlying arrest was lawful as that term is used in RCW 9A.76.040. Mr. Hornaday concedes there was probable cause to arrest, but contends the violation of RCW 66.44.270 did not occur in Officer Fenn's presence.
RCW 10.31.100 authorizes a police officer to arrest a person without a warrant for committing a misdemeanor when the offense occurs in the officer's presence. See also State v. Greene, 75 Wn.2d 519, 521, 451 P.2d 926 (1969); State v. Wilson, 70 Wn.2d 638, 641, 424 P.2d 650 (1967); State v. Llewellyn, 119 Wash. 306, 310, 205 P. 394 (1922). RCW 66.44.270 makes it "unlawful for any person under the age of twenty-one years to acquire or have in his possession or *433consume any liquor ..."
 Here, Officer Fenn, having probable cause to believe Mr. Hornaday was in the act of unlawfully possessing and consuming liquor, was fully justified in arresting him without a warrant. See State v. Phillips, 163 Wash. 207, 209, 300 P. 521 (1931); State v. Llewellyn, supra. See also State v. Cook, 194 Kan. 495, 399 P.2d 835, 839 (1965); McCarthy v. State, 2 Md. App. 400, 234 A.2d 767, 769 (1967); C. Fisher, Arrest, §§ 82-85 (1967). Obviously, RCW 66.44.270 was intended to prohibit all illicit contact an underage person might have with alcohol. In this respect, an officer should not be required to engage in a sophisticated legal analysis in deciding whether the offense was committed in his presence. Law enforcement officers are often called upon to make prompt decisions, based upon their interpretation of the conduct of others which they witness. See Sennett v. Zimmerman, 50 Wn.2d 649, 651, 314 P.2d 414 (1957). Under the circumstances, Officer Fenn was justified in concluding the presence of alcohol in Mr. Hornaday's system constituted the possession and consumption proscribed by RCW 66.44.270.
The dissent’s perception of what constitutes "consume", within the meaning of RCW 66.44.270, ignores the broad definition intended by the Legislature in adopting RCW 66.04.010(6), which defines "consume" as including "the putting of liquor to any use, whether by drinking or otherwise.” According to Webster's Third New International Dictionary 490 (1969), consume means: "to destroy or do away with completely ... to eat or drink esp. without measure ... to engage or absorb fully the attention, interest, or energy of". See also Albuquerque Lumber Co. v. Bureau of Rev., 42 N.M. 58, 75 P.2d 334, 338 (1937); Western Leather & Finding Co. v. State Tax Comm'n, 87 Utah 227, 48 P.2d 526, 528 (1935). Under either definition, it was reasonable for Officer Fenn to assume Mr. Hornaday was in the process of consuming alcohol.
Similarly, the dissent's reliance upon Nethercutt v. Commonwealth, 241 Ky. 47, 43 S.W.2d 330 (1931), for the pur*434pose of defining the term "possession" within RCW 66.44-.270, is not persuasive. Our concern here is not with the final determination of guilt or innocence, but with the lawfulness of the arrest. See State v. Green, 70 Wn.2d 955, 958, 425 P.2d 913, cert. denied, 389 U.S. 1023 (1967); State v. Ward, 24 Wn. App. 761, 766, 603 P.2d 857, review denied, 93 Wn.2d 1019 (1979), cert. denied, 449 U.S. 984 (1980). Even if the term "lawful arrest" required something more than a reasonable belief on the part of the officer that a crime was being committed in his presence, the rule of strict construction does not require a forced, narrow or overstrict interpretation of a statutory term. See State v. Carter, 89 Wn.2d 236, 242, 570 P.2d 1218 (1977).
Furthermore, Nethercutt was based upon a series of prohibition cases which were primarily concerned with the degree of possession evidencing the defendant's intent to control or distribute liquor. See Brooks v. Commonwealth, 206 Ky. 720, 268 S.W. 339 (1925); Skidmore v. Commonwealth, 204 Ky. 451, 264 S.W. 1053 (1924); Sizemore v. Commonwealth, 202 Ky. 273, 259 S.W. 337 (1924). The fact these cases can be distinguished from the present situation is evident from the decision in State v. Jones, 114 Wash. 144, 194 P. 585 (1921). In considering what "possession" meant in the context of the prohibition laws, the court stated at pages 147-48:
[I]n the absence of anything else upon the subject of the mere possession alone, leads to the conclusion that the legislature had in mind only the possession of liquor in such quantities and under such conditions as would make it available for unlawful transportation or sale, and did not intend to make a criminal of every person who might partake of a friend's hospitality.
See also State v. Bostock, 147 Wash. 402, 266 P. 173 (1928). In contrast, the obvious intent of RCW 66.44.270 is to prohibit all forms of possession of liquor by an underage person unless otherwise provided.
Because of Mr. Hornaday's physical condition, there was probable cause to believe a crime was being committed in *435Officer Fenn's presence; the arrest was lawful as that term is used in RCW 9A.76.040. Since Mr. Hornaday resisted a lawful arrest by refusing to enter the patrol car, the conviction is affirmed.
Green, J., concurs.

RCW 9A.76.040(1) provides:
"(1) A person is guilty of resisting arrest if he intentionally prevents or attempts to prevent a peace officer from lawfully arresting him."